DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. (DE 102016212022 A1) in view of Hao et al. (US 2017/0057373 A1).
RE claim 1, Helmer teaches a rotor structure 100 (Fig.1), comprising: a rotor body 102 provided with a magnetic slot group (106, 107, 112); wherein the magnetic steel slot group comprises an outer layer of magnetic steel slot (112) and an inner layer of magnetic steel slot (106, 107, 134, 135), a magnetic conduction channel 124 (see translation ¶ 8, 15 for rotor is made of magnetic conductive material) is formed between the outer layer of magnetic steel slot 112 and the inner layer of magnetic steel slot 106, 107, the magnetic conduction channel 124 is provided with a connection hole 139 (Fig.2).
Helmer does not teach the slot group (which comprise of slot segment) are steel slot group. In other word, Liu does not teach said rotor is made of steel.
Hao suggests that steel material can be selected for the rotor core to maintain high speed rotational stress within predetermined limits (¶ 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Helmer by having the slot group (which comprise of slot segment) to be made of steel slot group, as suggested by Hao, for the same reasons as discussed above.

RE claim 15/1, Helmer in view of Hao has been discussed above. Helmer further teaches a width of the magnetic conduction channel 124 is gradually decreased outwardly in a radial direction of the rotor body 102 (Fig.2).

RE claim 16/1, Helmer in view of Hao has been discussed above. Helmer further teaches a number of at least one of the outer layer of magnetic steel slot and the inner layer of magnetic steel slot is multiple (see Fig.2 for multiple inner layers 106, 107, 134, 135).

RE claim 18/1, Helmer in view of Hao has been discussed above. Helmer further teaches a permanent magnet auxiliary synchronous reluctance motor (see ¶ 11 for permanent magnet machine having reluctance torque, such permanent magnet machine is capable to perform as auxiliary synchronous reluctance motor), comprising a rotor structure, wherein the rotor structure is the same as that of claim 1.
The limitation “permanent magnet auxiliary synchronous reluctance motor” is appeared to be an intended use limitation. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

RE claim 19/1, Helmer in view of Hao has been discussed above. Helmer further teaches an electric vehicle (¶ 1, 42), comprising a rotor structure, wherein the rotor structure is the same as that of claim 1 (discussed above).

Allowable Subject Matter
Claims 2-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, The rotor structure according to claim 1, wherein, a width of the magnetic conduction channel adjacent to an outer edge of the rotor body is DT1, a width of the magnetic conduction channel adjacent to a rotating shaft hole of the rotor body is DT2, a diameter of the connection hole is DK, satisfying (DT1+DK)≤DT2.
Claims 3-14 and 17 are allowable for their dependency on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834